 

' fe = wa -_ A nn on . ee — -

Vent i eee ome of Oak Ridge, TN began driving on Doctor At the forefront of Al-Anabi Racing is Sheikh Khalid Bin
Anabi Racing, owned by Sh re 7 1990's, Today, Smith Is the winning driver for Al Hamad Al Thani, a member of the ruling family of Qatar.

family of Qatar. ve ats “a — : ay Bin Hamad Al Thani, a member of the ruling \ who set a goal of promoting the domestic and

championship, ms 1968 Camaro Pro-Mod to a record-breaking world international awareness of motorsports in the nation of

: | eit, Qatar. As a result of his efforts, Al-Anabi Racing has
ae eee 2 9 watching his dad drag race. By 1987 Von had his own emerged as one of the leading drag racing teams in the
49965,Von eniovs Beatin an oV national event wins, including his First National Title in region.
eer Reeriana Kirt 9, motocross, anything with speed and spending time with histwo § The vision of Qatar Race Club was to create the most superior state of the art iacility in the

: Gulf Region. Sheik Khalid's vision became a reality in 2009 when QRC hosted its inaugural
! event to over 100 racers and a packed house of spectators from all over the globe. Located in
| Doha, Qatar, the Qatar Race Club is the most technically advanced and outfitted drag racing
facility in the country. The racing track itself has been proclaimed to be the flattest racing
surface in the World and, ithas been proven by producing some of the quickest and fastest
times inevent competition.
The Qatar Race Club is a state-of-the-art Motorsports facility with a quarter-mile, all-concrete
racing surface that includes concrete guard rails throughout the shutdown area. The QRC
track is milled and polished, and the facility utilizes the latest in track-cleaning equipment. It
also utilizes Compulink Timing Systems and is available for corporate events and private test
sessions. For additional information, please visit www.qrczone.com

Team Owner: Sheikh Khalid Bin Hamad Al Thani
— a: = Sheikh Khalid Bin Hamad Al Thani, a member of
the ruling family of Qatar, owns the Al Anabi
Racing Team. Sheikh Khalid is dedicated to
promoting motorsports in his home country of
Qatar where he and his family have built a state-
of-the-art drag strip also known as the Qatar
Racing Club. Sheikh Khalid is also the 2010
Arabian Drag Racing League Pro Extreme
Champion.
The State of Qatar sits on a peninsula halfway
| § along the western shoreline of the Arabian Gulf
§ and is almost completely surrounded by sea. It
borders Saudi Arabia to the south and is
separated by the sea from the United Arab Emirates in the southeast and
Bahrain in the northwest.

Sheikh Khalid’s team consisting of veteran Top Alcohol Funny Car tuner and
Pro Modified crew chief Howard Moon, along with Driver Von Smith, have had
decades of success together. With the support of his excellency behind the
duo, there is no telling what they can accomplish. Sheikh Khalid, Dr. Moon and
Von have already amassed three Championships in two different classes in just
a few short years.

rare puesta

RE
. SUPERCHARGERS, INC. RACING TI

   
  
  
   
   
   
 
 
   
     

 

  
  
   
  
  
   
  
 
  
  
   
  
 
 
   
  
  
  
 

 

  

 

DR .
ucud. Howard, owner of Atomic Performance. has been building engines and
HMOO’

tuning racecars (& boats) for years. His more notable accomplishments

were that of tuning Von Smith's Funny Car during the championship

seasons of the 1990's. Howard says that the different challenges he is forced to overcome
with different car combinations and different people are the best part of drag racing. Howard
took on the challenge of tuning a supercharged alcohol burning Pro-Modified entry in 2003.
Since that time, he has tuned his way to over 15 national event wins as well as earned World
Records for Pro Mod in both elapsed time and speed. "Doctor" Moon, as his honorary
namesake implies, is truly a "Professor of Alcohol Injection." Howard and his wife, Shelia,
live in Clinton, TN and have one daughter, Brittney. He enjoys working on his 1964 Chevy
Wagon and 1966 Chevy II. He is also the owner ofa successful Late Model Asphalt Car.

The Crew
Mac Burnet

Car Chief-Is Dr. Moon's Right Hand Man. He has been with Dr. Moon since 2003. He is the
senior crew member on the team and knows every part of the car. He makes sure all
maintenance and tuning calls are implemented on the car. Mac has years of racing
experience and has been going to the track since he was young with his father. Mac, an
Oak Ridge, TN resident, enjoys jet skiing and working on his own race car.

Terry Hope

Transportation/Electronics-Terry has been with Dr. Moon since 2004. He drives the
transporter. As a truck driver, he has logged over 3,000,000 miles in 7 countries. Terry Is
also responsible for all the electronics for the team. He lives in Oak Ridge, TN with his wife,
Leisa, and has 5 boys. He enjoys cooking and camping when heis not out with the team.

Jarom Blackburn a
Clutch and Converter Technician-Jarom has been with the team since 2009. He lives in
Oak Ridge, TN with his wife and 2 boys.

Troy Venable
Tires and Drive train-Troy is the newest member of the team. He Is a recent graduate of the

University of Tennessee. He lives in Oak Ridge, TN.

   
  
   
 

   
 

   
  
  
   
   
 
  
  
  
    

   
  
  
 
 

  
  
  
  
 

 
    
  
  
 

  
  
  
  
   
 

      
  
 
 
    

 
  
 

  
 
  
 

   
 
    
  
 

    
     
   

Card Design: McSnydér Designs Photos: Roger Richards es
 

 
